Citation Nr: 0002661	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from July 1979 
to July 1982.  This matter originally came to the Board of 
Veterans' Appeals (Board) on appeal from an April 1993 rating 
decision by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in part, 
denied an evaluation in excess of 10 percent for the 
appellant's bilateral pes planus.  The Board remanded the 
case for the second time in December 1996; the RO has now 
returned the case to the Board for appellate review.

The Board notes that the appellant submitted a 38 U.S.C.A. 
§ 1151 claim in June 1997; the RO began development action in 
August 1997, when it sent a letter to the VAMC in Birmingham 
requesting records relating to the appellant's 
hospitalization there.  However, to date no rating action has 
been issued on this claim and the matter is referred to the 
RO for appropriate action.  

The Board also notes that the appellant submitted a VA Form 
21-526 in April 1992, and then followed up in July 1992 with 
a VA Form 21-4138 in which he referenced his "request for 
non service connected veterans pension" and submitted Social 
Security Administration records in support of that claim.  To 
date, it does not appear that the RO has issued any rating 
action on the appellant's pension claim; again, the matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The appellant's bilateral pes planus disability is 
currently manifested by subjective complaints of recurring 
pain and swelling, and pain on weight-bearing which is 
limited to no more than thirty minutes at a time and 
objective clinical evidence of bilateral Grade I pes planus 
without any accentuated pain on manipulation, or any swelling 
of the feet or ankles, and with no evidence of any plantar 
callosity formation, any marked pronation deformity or 
extreme tenderness of the plantar surface.  Radiographic 
examination reveals normal views of the feet.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 10 percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, and Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's assertion that his service-connected 
bilateral pes planus has increased in severity constitutes a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a), requiring VA to fulfill the statutory duty to 
assist the veteran in developing all facts relevant to the 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The evidence on file includes VA medical records and the 
reports of various VA medical examinations.  This evidence is 
sufficient in scope and depth for a fair, impartial, and 
fully informed appellate decision and the Board finds that 
the duty to assist has been fulfilled.

The appellant alleges that he is entitled to at least a 30 
percent disability evaluation for his service-connected 
bilateral pes planus.  He contends that the symptomatology 
attributable to this disability includes recurring pain and 
swelling which radiates upward to his legs and knees.  In 
August 1993, the appellant stated that he experienced pain 
and swelling of the feet which radiated up the legs into the 
knees.  He also stated that he had calluses on the outside of 
both feet and on both heels.  He indicated that his toes 
curled inward.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established, the present level 
of disability is of primary concern.  Although 38 C.F.R. 
§ 4.2 requires that the whole recorded history be reviewed, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The most current evidence of disability consists 
of VA medical records dated between 1991 and 1997, and the 
reports of VA medical examinations conducted in March 1996, 
and May 1997.

During the VA examination conducted in March 1996, the 
appellant reported sharp pains in both ankles.  The examiner 
noted that the appellant's medical history included a post-
service severe inversion injury to the right ankle which 
occurred in 1984.  The examiner reported that the appellant 
indicated that he had flat feet which developed during 
service.  The examiner stated that there was some flattening 
of the arch of the right foot that he did not feel was truly 
significant.  The examiner also discussed the fact that the 
appellant wore a left shoe brace because of residuals of a 
stroke that occurred in 1990.  Apparently, no x-rays of the 
feet were taken.

Review of the VA medical treatment records in evidence 
reveals that the appellant reported in September 1996 that he 
was not currently working due to the effects of a major 
stroke.  He also reported that he was in receipt of Social 
Security Administration disability benefits as a result of 
the stroke.  The VA treatment records also reveal that the 
appellant underwent an initial assessment as a new 
rehabilitation medicine patient in January 1997; physical 
examination demonstrated that the appellant suffered from 
left hemiparesis with hyper-reflexion and synergy.  His gait 
was characterized by left foot inversion and mild left foot 
drop; there was a Trendelenburg to the left.

The appellant underwent another VA foot examination in May 
1997; the examiner stated that he reviewed the claims file.  
The appellant complained of pain with weight-bearing and 
reported that most of the pain seemed to be around his 
ankles.  He also complained of recurrent swelling of the 
ankles that was worsened by weight-bearing and of pain that 
radiated from the feet into both legs.  He stated that he 
could stand and walk comfortably for no more than thirty 
minutes at a time.  On physical examination, the examiner 
noted that the appellant moved about with a rather 
significant limp on the left secondary to his hemiplegia.  No 
pronation or abduction deformity was noted.  There was no 
pain on manipulation of either foot.  The examiner stated 
that there was no plantar callosity formation on either foot.  
No plantar tenderness was noted in either foot.  No marked 
inward displacement or Achilles tendon spasm was observed on 
manipulation.  Radiographic examination revealed normal views 
of the feet.  The examiner diagnosed pes planus and stated 
that the appellant has rather significant left hemiplegia 
secondary to a prior stroke.  

Mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as well as the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.55, 4.59 and 4.71, the Board has 
considered the appellant's complaints pertaining to bilateral 
foot pain on use as credible.  

The rating schedule provides a noncompensable rating for 
mild, acquired pes planus relieved by built-up shoe or arch 
support.  A 10 percent rating is assigned for moderate 
unilateral or bilateral pes planus with the weight bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet.  
Severe bilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral and 30 percent when it is 
bilateral.  A 50 percent disability rating is in order when 
the bilateral disorder is pronounced; with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Diagnostic Code 5276.

Although the appellant asserts that the symptoms associated 
with his service-connected flatfeet are more disabling than 
currently rated, the evidence does not corroborate this 
assessment.  While the appellant complained of recurrent 
swelling and pain on use during the VA foot examination of 
March 1997, the examiner did not find that there was 
accentuated pain upon manipulation nor did he find any 
swelling of the feet or ankles or any callus formation.  It 
was reported that there was no evidence of marked deformity 
or extreme tenderness of the plantar surface.  In view of the 
lack of any definitive findings which comport with the next 
higher evaluation in this regard, to include marked 
deformity, accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, and 
characteristic callosities, the Board is of the opinion that 
the symptoms associated with the service-connected pes planus 
are no more than moderate, and that no more than a 10 percent 
evaluation is currently warranted.

The Board has also considered other Diagnostic Codes relating 
to the feet.  The appellant's bilateral foot disorder could 
achieve a higher rating only if it were rated as clawfoot 
(Diagnostic Code 5278), malunion of the tarsal or metatarsal 
bones (Diagnostic Code 5283) or foot injury (Diagnostic Code 
5284).  However, since appellant's bilateral foot disability 
has not been clinically assessed as involving pes cavus where 
all toes tend toward dorsiflexion or shortened plantar fascia 
and dorsiflexion at the right ankle is not limited to a right 
angle, while the loss of motion in the left ankle is 
secondary to the stroke, and the plantar fascia are not 
shortened with marked tenderness under the metatarsal heads, 
Diagnostic Code 5278 is not for application.  Furthermore, no 
malunion or nonunion of the tarsal or metatarsal bones, or 
the equivalent, has been demonstrated; nor has a moderately 
severe foot injury been demonstrated.  Thus, an evaluation in 
excess of 10 percent would not be warranted under these 
analogous diagnostic codes.  38 C.F.R. § 4.20, Diagnostic 
Codes 5276, 5278, 5279, 5283, 5284. 

The Board also finds that there is no basis for a higher 
rating in this regard due to additional loss of range of 
motion, weakening, excess fatigability, or other impaired 
ability due to pain as envisioned by 38 C.F.R. §§ 4.45, 4.57, 
5.59 or DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As 
noted previously, the appellant was shown to be unable to 
perform a range of maneuvers to test left foot function due 
to his stroke and not the pes planus disability.  In 
addition, no swelling or pain on manipulation was 
demonstrated in either foot during the May 1997 VA 
examination.  The Board thus finds that the appellant's 
complaints of pain and limitations upon activity as a result 
thereof are adequately contemplated by the currently assigned 
disability rating which encompasses a moderate degree of 
overall impairment.  Since the preponderance of the evidence 
is against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.


ORDER

An increased rating for pes planus in excess of 10 percent is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

